In an action to re*359cover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated February 23, 2001, as, upon renewal, granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff allegedly was injured when she tripped and fell on a piece of gum as she descended a staircase. The Supreme Court, upon renewal, properly granted the defendant’s motion for summary judgment dismissing the complaint. The defendant made a prima facie showing of entitlement to judgment as a matter of law by establishing that it did not create or have actual or constructive notice of the allegedly dangerous condition (see, Gordon v American Museum of Natural History, 67 NY2d 836; Negri v Stop & Shop, 65 NY2d 625). In opposition, the plaintiff failed to raise a triable issue of fact. Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.